57 F.3d 1074NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
FAXX, INC., Appellant,v.DAKCO DISTRIBUTORS, INC.; Richard F. Saunders, Appellees.
No. 94-3523
United States Court of Appeals,Eighth Circuit.
Submitted:  May 15, 1995Filed:  June 16, 1995

Before WOLLMAN and MORRIS SHEPPARD ARNOLD, Circuit Judges, and BOGUE,* Senior District Judge.
PER CURIAM.


1
Faxx, Inc. brought this action under the district court's diversity jurisdiction, 28 U.S.C. Sec. 1332, alleging breach of contract on the part of the defendants.  The district court1 granted summary judgment in favor of the defendants, and Faxx, Inc. has appealed.


2
Having considered the arguments and briefs submitted by the parties, we conclude that no error of law appears in the district court's decision and that an extended opinion would have no precedential value in this fact-intensive case.


3
Accordingly, we affirm on the basis of the district court's thorough, well-reasoned memorandum opinion.  See 8th Cir.  Rule 47B.



*
 The HONORABLE ANDREW W. BOGUE, Senior United States District Judge for the District of South Dakota, sitting by designation


1
 The Honorable Richard H. Kyle, United States District Judge for the District of Minnesota